*993MEMORANDUM**
Defendant John Bradshaw appeals his 96-month prison sentence for conspiracy to engage in money laundering, in violation of 18 U.S.C. § 1956(h).
Defendant argues that the district court erred by imposing a two-level enhancement to his base offense level for his “leadership role” in the conspiracy pursuant to U.S.S.G. § 3Bl.l(c). “[S]ome degree of control or organizational authority over others is required in order for section 3B1.1 to apply.” United States v. Barajas-Montiel, 185 F.3d 947, 957 (9th Cir. 1999) (quoting United States v. Mares-Molina, 913 F.2d 770, 773 (9th Cir.1990)) (emphasis omitted).
The undisputed statement of facts contained in the plea agreement between Defendant and the Government reveals that “Bradshaw and [co-conspirator Jacob] Patterson ... arranged for Daniel Brenner to be stationed in the office of the Star-Lite to act as a lookout.” Additionally, on another occasion Defendant and Patterson met with an undercover agent. When they did so, Defendant conducted the conversation, during which Defendant told the agent that he paid other people “to assist him” in laundering money for customers; Patterson acted only as a bodyguard and silent, passive participant. Thus, the undisputed facts reveal that Defendant exercised at least some degree of control or organizational authority over Brenner, Patterson, and possibly others. Therefore, the district court did not clearly err in applying the two-level sentencing enhancement.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.